Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court, dated November 18, 2002 (People v Platt, 299 AD2d 496 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered May 15, 2000, on the ground of ineffective assistance of counsel.
Ordered that the appellant is granted leave to serve and file a brief on the issues of whether the court erred in discharging a juror over defense counsel’s objection and in failing to give the appellant’s counsel an opportunity to be heard in connection with notes sent by jurors for clarification of a charge; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel to prosecute the application: Mark Diamond, Esq., Murray Hill Station, EO. Box 1805, New York, N.Y. 10016, and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Krausman, J.P., Goldstein, Townes and Rivera, JJ., concur.